Fox, J.
— The appeal in this case must be treated as an appeal from the judgment and order denying the motion for new trial. Under the notice, nothing will come under review on the hearing which would not be subject to review if the notice had omitted the words “ and from each and every order and judgment made and entered in said cause.”
Treating the appeal as being from the judgment and the order denying the motion for new trial only, as we think it must be treated, and the same not being separately taken, the undertaking is sufficient in form and in substance. ( Chester v. Bakersfield T. H. Ass’n, 64 Cal. *43142; Corcoran v. Desmond, 71 Cal. 102, 103.) The other cases cited in support of the motion to dismiss the appeal are not in point.
Motion to dismiss the appeal denied.
Sharpstein, J., McFarland, J., Paterson, J., and Thornton, J., concurred.